J-A05033-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                  IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA
                            Appellee

                       v.

I. DEAN FULTON,

                            Appellant               No. 768 EDA 2015


            Appeal from the Judgment of Sentence February 11, 2015
              In the Court of Common Pleas of Philadelphia County
    Criminal Division at No(s): CP-51-CR-0007870-2013; CP-51-CR-0007871-
                                      2013


BEFORE: OLSON, J., OTT, J., and STEVENS, P.J.E.*

MEMORANDUM BY STEVENS, P.J.E.:                        FILED MAY 04, 2016

        This is an appeal from the judgment of sentence entered in the Court

of Common Pleas of Philadelphia County following Appellant’s conviction by a

jury on the charges of aggravated assault (as to Lamar Henderson), 18

Pa.C.S.A. § 2702, firearms not to be carried without a license, 18 Pa.C.S.A.

§ 6106, carrying a firearm on a public street in Philadelphia, 18 Pa.C.S.A. §

6108, and possession of an instrument of crime, 18 Pa.C.S.A. § 907.1     We

affirm.



____________________________________________


1
  As discussed in further detail infra, the jury acquitted Appellant on the
charges of murder, 18 Pa.C.S.A. § 2502, and conspiracy to commit murder,
18 Pa.C.S.A. § 903, in connection with the death of Dominique Jenkins.



*Former Justice specially assigned to the Superior Court.
J-A05033-16


      Appellant was arrested and, represented by counsel, he proceeded to a

jury trial. The trial court has exhaustively set forth the facts as derived from

the testimony and evidence presented at trial as follows:

             Officer Alfonse Johnson testified that he received a radio
      call reporting shots fired in the area of 62nd Street and
      Chelwynde Avenue in Philadelphia at approximately 6:15 p.m.
      on January 24, 2010. N.T., 10/09/14, Trial (Jury) Vo. 2 at pp.
      81, 84-85. When he arrived, he observed complainant Lamar
      Henderson at the intersection of Felton Street and Chelwynde
      Avenue suffering from a gunshot wound to his lower
      back/buttock area. Id. at pp. 86-87. He then observed the
      decedent, Dominique Jenkins, lying face down between the tires
      and partially under the passenger’s side of a SUV parked on
      Chelwynde Avenue.        Id. at pp. 88-89. The decedent was
      bleeding from his face and head. Id. at p. 91. The decedent
      appeared to be breathing, but was unable to speak or move. Id.
      at p. 92.

            Dr. Edwin Lieberman, Medical Examiner, testified that the
      decedent (age 23) was pronounced [dead] at 1:23 p.m. on
      January 25, 2010, at the Hospital of the University of
      Pennsylvania (H.U.P.).     N.T., 10/14/14/, at pp. 7-8.      The
      decedent died as a result of a gunshot wound to the head; the
      manner of death was homicide. Id. at pp. 14-15. The decedent
      sustained a single penetrating gunshot wound to his head; the
      range of fire was indeterminate. The bullet entered the left side
      of the decedent’s forehead and passed backward, slightly
      rightward, through his frontal bone, left frontal lobe, and left
      temporal lobe. Id. at pp. 9-11. The bullet was recovered from
      the decedent’s brain. N.T., 10/10/14, at pp. 152-53.

            Dr. Lieberman testified that the gunshot wound to the
      decedent’s head would have caused immediate incapacitation.
      N.T., 10/14/14, at pp. 9-11. The decedent had abrasions and a
      laceration over the center of his forehead and on the bridge of
      his nose.     Dr. Lieberman testified that these injuries were
      consistent with the decedent losing the ability to use his body
      parts and falling onto his face if standing. Id.

           [Defense] [c]ounsel stipulated that Detective Strunk
      recovered two small fired bullet fragments from H.U.P.: one was


                                     -2-
J-A05033-16


     recovered from on top of the decedent’s clothing near his chest;
     the second was a circular fragment recovered from the trauma
     unit floor just below where the decedent was being treated.
     N.T., 10/10/14, at pp. 151-52.

            Officer Donna Jaconi of the Crime Scene Unit testified to
     the evidence collected from the scene: a .25 caliber black Titan
     pistol loaded with one bullet in the chamber and five bullets in
     the magazine were recovered near the southwest corner of 62 nd
     Street and Chelwynde Avenue; an inoperable .25 caliber black
     and gold pistol without a magazine was recovered underneath
     the decedent’s body; and a .9 millimeter black Makarov pistol
     loaded with one bullet in the chamber and six bullets in the
     magazine were also recovered underneath the decedent’s body.
     N.T., 10/10/14, at pp. 121-34. All three firearms came up
     negative for fingerprints. Id. at p. 138.

            Officer Jaconi testified that she recovered four fired
     cartridge casings (FCC) at the scene. Three .380 caliber FCCs
     were recovered near the intersection of 62nd Street and
     Chelwynde Avenue. One .25 caliber FCC was collected from the
     sidewalk near the decedent’s body. A black baseball cap with
     what appeared to be blood on it was recovered from underneath
     the SUV where the decedent’s body was found. Id. at pp. 118-
     27.

            Officer Lawrence Flagler of the Firearms Identification Unit
     testified that the three firearms collected at the scene were all
     semi-automatic firearms. N.T., 10/10/14, at p. 170. The .9
     millimeter Makarov pistol recovered under the decedent’s body
     was in the “cocked” position, meaning that the safety was
     engaged, but the weapon was ready to be fired. Id. at pp. 178,
     191. The black and gold gun recovered from underneath the
     decedent’s body was incapable of firing because it was missing
     the firing pin assembly. Id. at pp. 169-70.

           Officer Flagler conducted a comparison of the four FCCs
     recovered at the scene. The .25 caliber FCC was fired from the
     .25 caliber Titan pistol recovered near the southwest corner of
     62nd Street and Chelwynde Avenue. Id. at pp. 168-69. The
     three .380 caliber FCCs were all fired from the same firearm;
     however, they were not fired from any of the firearms recovered
     at the scene. Id. at pp. 167-68. None of the FCCs recovered
     matched the .9 millimeter firearm recovered underneath the
     decedent’s body. Id. at p. 177.

                                    -3-
J-A05033-16


            Officer Flagler testified that the bullets recovered from the
     decedent’s brain were not fired from either of the firearms
     recovered from underneath the decedent’s body and had
     insufficient microscopic markings when compared to the .25
     caliber Titan pistol recovered at the scene. Id. at pp. 182-85,
     199-202.

           Officer Flagler testified that the bullet jacket recovered
     from H.U.P. was not fired from any of the three firearms
     recovered at the scene due to differences in the lands and
     grooves and rifling. Id. at p. 182. He also testified that the
     bullet recovered from H.U.P. was between .22 and .25 caliber;
     had insufficient microscopic markings when compared to the .9
     millimeter pistol; and was not fired from the .25 caliber Titan
     pistol or the inoperable .25 caliber black and gold pistol.
     However, Officer Flagler did testify that the bullet jacket and
     bullet could have been fired from the unrecovered .380 firearm
     that was responsible for the three .380 FCCs recovered at the
     scene. Id. at pp. 183-84.

            Lamar Henderson testified that he knew the decedent,
     Dominique Jenkins, since Henderson was 13 years-old; they
     were like family. N.T., 10/09/14, at p. 125. Both Henderson
     and the decedent had known [Appellant] for approximately one
     year to a year-and-a-half prior to the shooting. Id. at pp. 123,
     129. Henderson and the decedent regularly hung out with
     [Appellant] at mutual friend Mark Jordan’s house. Id. at pp.
     123-24. Henderson also hung out with Mark’s brother, Steven
     Jordan. Id. at p. 124. [Appellant] and Steven were friends. Id.
     at p. 157.

          Henderson testified that the decedent wanted to purchase
     a gun, and that the decedent ultimately purchased a small, silver
     gun from [Appellant] for $200.00. Id. at pp. 127-28.
     Approximately one week prior to the shooting, [Appellant] asked
     the decedent if he could borrow the gun back. The decedent
     agreed. [Appellant] gave the decedent a small black and gold
     gun as “collateral” and an extra $40.00 for allowing him to
     borrow the gun since the decedent had just purchased it from
     [Appellant]. Id. at pp. 128-29.

          On the day of the shooting, [Appellant] called the decedent
     and told him to meet him on 62nd Street and Buist Avenue to
     exchange the guns. Id. at p. 131. Henderson testified that
     [Appellant], Steven Jordan, the decedent, and he met on the

                                    -4-
J-A05033-16


     corner, exchanged handshakes, and walked to 62nd Street and
     Chelwynde Avenue. Id. at pp. 131-32.

           Henderson testified that [Appellant] and the decedent were
     standing close to each other, face-to-face—[Appellant] was
     facing 63rd Street, [while] the decedent was facing 62nd Street.
     Id. at pp. 161-62. Steven Jordan was standing somewhat
     behind [Appellant]. Id. at pp. 162-63. Henderson testified that
     he was standing towards Dicks Avenue, and that he had a clear
     view of [Appellant], the decedent, and Steven Jordan. Id. at p.
     195.

           Henderson testified: “We got to the corner of 62 nd and
     Chelwynde. Dom (the decedent) had the collateral gun in his
     hand ready to just make the exchange. [Appellant] then pulled
     out the other weapon and just started shooting...He shot Dom
     point-blank and then as I tried to get away, he shot me.”
     Id. at pp. 131-33 (emphasis added). [Appellant] was standing
     approximately two-and-a-half to three feet away from the
     decedent when he shot him in the forehead. Id. at p. 166.
     Henderson testified that the decedent immediately fell against
     the car that he was standing next to after [Appellant] shot him.
     Id. at pp. 195, 222. He also testified that [Appellant] was still
     shooting at him (Henderson) as he tried to run away. Id. at p.
     224.

           When Henderson heard the shots stop, he turned and saw
     [Appellant] and Steven Jordan running toward 62nd Street and
     Lindbergh Boulevard. Id. Henderson hobbled down Chelwynde
     Avenue toward 63rd Street and when he got to the corner of
     Chelwynde and Felton Street, he realized that the decedent
     wasn’t with him. Id. at p. 175. Henderson moved himself into
     the street and started screaming for help. Id. at pp. 133-35,
     223.

            Henderson was transported to H.U.P. where he was
     treated for a perforating gunshot wound to the left buttock and a
     penetrating gunshot wound to the back of his right leg. Id. at
     pp. 134-35. Henderson walked with crutches and a cane for six
     to seven months after the shooting. The bullet is still lodged in
     his right leg. Id. at pp. 139-40.

           Henderson testified that he did not immediately tell
     detectives that he knew who shot the decedent and him because
     he did not want anything to happen to his family and friends that

                                   -5-
J-A05033-16


     lived in th[e] area. Id. at pp. 140-43. Henderson did tell
     detectives that there were two people involved in the shooting,
     and that the shooter was a black male, wearing a black
     sweatshirt with a hood up, a black skullcap, and tan Timberland
     boots; the other male was wearing a green, possibly camouflage
     coat with his hood up. Id. at p. 143. Henderson testified that
     this was an accurate description of what [Appellant] and Steven
     Jordan were respectively wearing at the time of the shooting.
     Id. at pp. 143-44.

           On January 25, 2010, Henderson identified [Appellant] as
     the shooter to detectives. He testified that he did so after
     learning that the decedent, his best friend, had died. Henderson
     also told detectives about the exchange of guns between
     [Appellant] and the decedent; however, he did not identify
     Steven Jordan as the other male present with [Appellant] at the
     time of the shooting. Id. at pp. 145-49. Henderson testified
     that he did not identify Steven because he had known him for a
     number of years, didn’t want Steven to get in trouble, and was
     not sure whether Steven had a part in what happened. Id. at
     153. He also did not want anything to happen to his family. Id.
     at 149.

           On March 5, 2010, Henderson identified Steven Jordan to
     detectives as the other male present with [Appellant] at the time
     of the shooting, and he again identified [Appellant] as the
     shooter. Id. at p. 152. Henderson testified that he decided to
     give up Steven’s name because the decedent “was dead and that
     was the bottom line.” Id.

           On cross-examination, Henderson testified that the
     decedent and he knew [Appellant] as “Reds.” Id. at p. 159. He
     did not know [Appellant] by his real name. Id. He also testified
     that the decedent and he never had any problems with
     [Appellant]; the decedent only expressed to Henderson that he
     was upset that he could not get in touch with [Appellant] to get
     back the gun that he had purchased from [Appellant]. Id. at pp.
     160, 183.

           James Crosby testified that he heard gunshots as he was
     driving home on 62nd Street towards Chelwynde Avenue around
     6:15 p.m. on January 24, 2010. N.T., 10/14/14, at pp. 28-31,
     40-41. He then observed two black males standing on the
     sidewalk on the corner of 62nd Street and Chelwynde Avenue.
     Id. at pp. 28-31, 46. Crosby testified that he would normally

                                   -6-
J-A05033-16


     make a left on Chelwynde Avenue and park near that corner, but
     he saw two males and realized that they were shooting. Id. at
     p. 29. One of the males had his arm extended level towards 63rd
     Street. Id. at pp. 30-31, 43. Crosby described that male as
     black, young, and thin. Id. at pp. 46, 51-52.

           Crosby testified that he made a U-turn on 62nd Street and
     as he did, he observed the two males, one of [whom] was the
     male who had his arm extended, running down 62nd Street
     towards Lindbergh Boulevard.      Id. at pp. 31-33.    He also
     observed complainant Lamar Henderson, limping on Chelwynde
     Avenue toward Felton Street. Henderson was on the phone with
     the police.   Id. at p. 36.     Crosby exited his vehicle and
     approached Henderson. Crosby testified that Henderson was
     pulling on his clothes to try and see where he had been shot,
     then stated to Crosby: “they killed my cousin.” Id. at p. 34.
     Crosby stepped onto the sidewalk, looked down the street, and
     observed the decedent lying near a vehicle on the corner of 62 nd
     Street and Chelwynde Avenue. Crosby testified that he stayed
     with Henderson until the ambulance arrived; he did not see
     Henderson with a gun at any time.

           Eric Adams testified that he often hung out at Mark
     Jordan’s house and met [Appellant], whom he knew as
     “Faheem,” through Mark’s brother, Steven Jordan. N.T.,
     10/09/14, at pp. 246-48, 281. He knew the decedent as “Dom”
     or “Black.” Id. at p. 272.

           In a statement to detectives on September 3, 2010,
     Adams stated that [Appellant], also known as “Reds,” called and
     told Adams that he shot the decedent. Id. at pp. 275-76.
     [Appellant] told Adams that Steven Jordan and he met up with
     the decedent to give the decedent his gun back; the decedent
     was with someone named “MarMar.” Id. at pp. 278, 281.
     [Appellant] stated to Adams that he wasn’t going to meet the
     decedent at first, and that he was going to “burn him” for the
     gun, but the decedent kept calling him. Id. [Appellant] told
     Adams that when he was about to give the decedent the gun
     back, the decedent reached in his jacket like he had a gun.
     [Appellant] stated to Adams that “he got nervous and pulled the
     gun out” and shot the decedent two or three times. Id.; N.T.,
     10/10/14, at p. 22. [Appellant] told Adams that he dropped the
     gun and ran off. Id.



                                   -7-
J-A05033-16


            Adams denied having this conversation with [Appellant] at
     trial. Id. at p. 275.

            Officer John Krewer testified that he came into contact
     with [Appellant] in the rear alleyway behind Steven Jordan’s
     home at 6036 Lindbergh Boulevard on June 17, 2010. N.T.,
     10/10/14, at pp. 93-94. [Appellant] was with Eric Adams and
     five to six other males. Id. at p. 95. [Appellant] stated that his
     name was “Faheem Miller,” and when Officer Krewer asked
     [Appellant] for his date of birth, [Appellant] responded “fuck
     you.” Id. at p. 96. Officer Krewer testified that [Appellant] told
     him that his date of birth was July 12, 1995, and then stated
     that it was July 11, 1995. Id. at pp. 96-97. Officer Krewer
     requested [Appellant] tell him his real name and date of birth.
     [Appellant] stated that his name was “Faheem Brown,” and that
     the second date of birth he had given was real. Id. at p. 96.
     [Appellant] refused to answer any other questions regarding his
     biographical information. Id. at p. 99.

           Detective Gregory Singleton testified that Lamar
     Henderson provided a physical description of [Appellant] in a
     statement to detectives on January 25, 2010.          Detective
     Singleton testified that he entered the information into the
     system which yielded a few photographs, one of which
     Henderson identified as “Reds,” [Appellant]. N.T., 10/14/14, at
     pp. 99-100. In a second statement to police on March 5, 2010,
     Henderson identified the second male present during the
     shooting as Steven Jordan. Id. at pp. 101-02.

           Detective Singleton also testified that Eric Adams gave a
     statement on September 3, 2010, wherein Adams stated that
     [Appellant] told him that he was present at the time of the
     shooting; that he did fire a gun; that he shot the decedent; that
     he dropped the gun when he left the location of the shooting;
     and that Steven Jordan was present with him. Id. at pp. 106-
     09, 111-12. Adams identified photographs of the decedent,
     Henderson, Steven Jordan, and [Appellant], whom he referred to
     as “Reds” or “Red Fox.” Id. at p. 109. Adams stated that he
     was living with Steven Jordan at the time of the shooting. Id. at
     pp. 109-10.

           Detective Singleton testified that he obtained the
     decedent’s cell phone records and records from the number
     Adams stated belonged to [Appellant], [(XXX) XXX]-7343. Id.
     at pp. 121-22. The 7343 phone number was registered to a

                                   -8-
J-A05033-16


      “Saheen Brown.” Id. at pp. 115-21. Multiple calls were made
      from the decedent’s cell phone to that 7343 phone from 4:00
      p.m. to 5:37 p.m. on the night of the shooting. At 5:47 p.m.,
      the decedent received an incoming phone call from that 7343
      phone. Id. at p. 119. Henderson told detectives that the
      decedent received a phone call from [Appellant] shortly before
      the shooting. The decedent then made three phone calls to that
      7343 phone at 6:05 p.m., 6:10 p.m., and 6:12 p.m. Id. at p.
      120. There are no other calls made to or from the decedent’s
      phone after that time. Id.

            Detective Singleton testified that Steven Jordan gave a
      statement to detectives. Steven stated that he was not present
      when the decedent and Henderson were shot, and that he was
      somewhere around 70th Street and Lindbergh Boulevard with a
      friend whose name he refused to provide. He also stated that he
      does not hang out with “Reds” [Appellant], and that the last time
      that he saw [Appellant] was at a party a few weeks prior to the
      shooting. Id. at p. 145.

            Steven Jordan testified for the defense. He stated that he
      was not present at the time of the shooting. N.T., 10/14/14, at
      pp. 156-57. On cross-examination, he testified that he has
      known [Appellant] for approximately ten years; they grew up in
      the same neighborhood. Id. at p. 161. He knew both the
      decedent and Lamar Henderson for approximately three years;
      Henderson was friends with his brother, Mark. Id. at pp. 163-
      66. Steven also testified that he was with his god-brother at
      70th Street and Muhlfeld Street at the time of the shooting. Id.
      at pp. 167-69.


Trial Court’s Pa.R.A.P. 1925(a) Opinion, filed 8/7/15, at 2-11 (emphasis in

original).

      At the conclusion of all testimony, the jury convicted Appellant of the

offenses indicated supra in connection with the shooting of Henderson. The

jury acquitted Appellant on the charges of murder and conspiracy to commit

murder in connection with the death of Jenkins.



                                    -9-
J-A05033-16


      Following    the    jury’s   verdict,     defense   counsel   withdrew    his

representation and new counsel entered her appearance. On February 11,

2015, the trial court imposed an aggregate sentence of nine years to

eighteen years in prison, and on February 17, 2015, Appellant filed a timely,

counseled post-sentence motion.       Without holding a hearing, the trial court

denied the post-sentence motion, and this timely, counseled appeal followed

on March 16, 2015. All Pa.R.A.P. 1925 requirements have been met.

      Appellant presents the following issues for our review:

      I.     Whether the trial court erred when it denied Appellant’s
             motion for judgment of acquittal, arrest of judgment or a
             new trial on the conviction for aggravated assault?

      II.    Whether the trial court erred and denied due process of
             law guaranteed by the Fourteenth Amendment when it
             denied the motion for a new trial on the charge of
             aggravated assault since the jury was not informed that
             [Appellant] was entitled to be acquitted of aggravated
             assault if he shot Mr. Jenkins in self-defense and Mr.
             Henderson was unintentionally shot as a bystander?

      III.   Whether the trial court erred when it denied the motion for
             a new trial based on ineffective assistance of counsel?

      IV.    Whether the evidence was sufficient to                 establish
             aggravated assault beyond a reasonable doubt?

Appellant’s Brief at 5.




                                       - 10 -
J-A05033-16


       Appellant’s first and fourth contentions are intertwined.       In both

claims, he challenges the sufficiency of the evidence supporting his

conviction for aggravated assault as to Henderson.2

              The standard we apply when reviewing the sufficiency of
       the evidence is whether viewing all the evidence admitted at trial
       in the light most favorable to the verdict winner, there is
       sufficient evidence to enable the fact-finder to find every
       element of the crime beyond a reasonable doubt. In applying
       the above test, we may not weigh the evidence and substitute
       our judgment for the fact-finder. In addition, we note that the
       facts and circumstances established by the Commonwealth need
       not preclude every possibility of innocence.          Any doubts
       regarding a defendant's guilt may be resolved by the fact-finder
       unless the evidence is so weak and inconclusive that as a matter
       of law no probability of fact may be drawn from the combined
       circumstances. The Commonwealth may sustain its burden of
       proving every element of the crime beyond a reasonable doubt
       by means of wholly circumstantial evidence. Moreover, in
       applying the above test, the entire record must be evaluated and
       all evidence actually received must be considered. Finally, the
       trier of fact while passing upon the credibility of witnesses and
       the weight of the evidence produced is free to believe all, part or
       none of the evidence.         Furthermore, when reviewing a
       sufficiency claim, our Court is required to give the prosecution
       the benefit of all reasonable inferences to be drawn from the
       evidence.
              However, the inferences must flow from facts and
       circumstances proven in the record, and must be of such volume
       and quality as to overcome the presumption of innocence and
       satisfy the jury of an accused's guilt beyond a reasonable doubt.
       The trier of fact cannot base a conviction on conjecture and
       speculation and a verdict which is premised on suspicion will fail
       even under the limited scrutiny of appellate review.
____________________________________________


2
  To the extent Appellant suggests a new trial is warranted due to the
insufficiency of the evidence, we note that when the evidence presented is
insufficient to support a conviction, the proper remedy at law is an arrest of
judgment or judgment of acquittal but not a new trial. Commonwealth v.
Vogel, 501 Pa. 314, 461 A.2d 604, 607 (1983).



                                          - 11 -
J-A05033-16



Commonwealth v. Slocum, 86 A.3d 272, 275-76 (Pa.Super. 2014)

(quotation and citation omitted).

       Appellant was convicted of aggravated assault under 18 Pa.C.S.A §

2702(a)(1),3 which provides, in relevant part, the following:

       § 2702. Aggravated assault
       (a) Offense defined.—A person is guilty of aggravated assault
       if he:
       (1) attempts to cause serious bodily injury to another, or causes
       such injury intentionally, knowingly or recklessly under
       circumstances manifesting extreme indifference to the value of
       human life[.]

18 Pa.C.S.A. § 2702(a)(1) (bold in original).

       “Serious bodily injury” is defined as “[b]odily injury which creates a

substantial risk of death or which causes serious, permanent disfigurement,

or protracted loss or impairment of the function of any bodily member or

organ.” 18 Pa.C.S.A. § 2301.

       In the case sub judice, Appellant does not dispute that Henderson

suffered serious bodily injury when he was shot in the buttocks and the back

of his right leg, resulting in a bullet remaining lodged in his right leg and

requiring him to walk with crutches and a cane for six or seven months.

Further, Appellant does not dispute he was the person who shot Henderson.

However, Appellant contends the Commonwealth failed to prove, beyond a

____________________________________________


3
  Appellant does not challenge the sufficiency of the evidence as it relates to
his remaining convictions.



                                          - 12 -
J-A05033-16


reasonable doubt, that he acted with the requisite mens rea when he shot

Henderson.    More specifically, he argues there is insufficient evidence

establishing he intentionally shot Henderson.       In this vein, citing to

Commonwealth v. Fowlin, 551 Pa. 414, 710 A.2d 1130 (1998), Appellant

argues the evidence reveals he shot Henderson, who was a bystander, in the

course of shooting Jenkins in self-defense, and thus, he cannot be guilty of

aggravated assault. He notes his argument is supported by the fact the jury

acquitted him of murder and conspiracy in connection with the shooting

death of Jenkins.

           Where, as here, the victim suffered serious bodily injury,
     the Commonwealth may establish the mens rea element of
     aggravated assault with evidence that the assailant acted either
     intentionally, knowingly, or recklessly. Looking first to whether
     evidence established intent to cause serious bodily injury, we
     note that such an inquiry into intent must be determined on a
     case-by-case basis. Because direct evidence of intent is often
     unavailable, intent to cause serious bodily injury may be shown
     by the circumstances surrounding the attack. In determining
     whether intent was proven from such circumstances, the fact
     finder is free to conclude the accused intended the natural and
     probable consequences of his actions to result therefrom.

Commonwealth v. Bruce, 916 A.2d 657, 661 (Pa.Super. 2007) (footnote,

citations, quotation marks, and quotation omitted). “Where the intention of

the actor is obvious from the act itself, the [fact-finder] is justified in

assigning the intention that is suggested by the conduct.” Commonwealth

v. Matthew, 589 Pa. 487, 494, 909 A.2d 1254, 1259 (2006).

     In rejecting Appellant’s claim, the trial court indicated that, under the

appropriate standard of review, the record supports the conclusion that

                                   - 13 -
J-A05033-16


Appellant intentionally shot Henderson. Trial Court Pa.R.A.P. 1925(a)

Opinion, filed 8/7/15, at 16-17. The trial court noted the evidence revealed

Appellant shot the decedent in the forehead at close range and then

positioned himself to shoot Henderson as Henderson was running away. In

this regard, the trial court pointed to Henderson’s testimony indicating that

“[Appellant] shot Dom point-blank and then as I tried to get away, he shot

me.” Id. at 17 (quoting N.T., 10/9/14, at p. 133).

     Moreover, the trial court indicated:

             [Appellant] relies on the. . .holding in Fowlin in support
     of [his] argument. See Com[monwealth] v. Fowlin, 710 A.2d
1130, 1131-34 (Pa. 1998) (bystander struck while defendant
     was acting under reasonable belief that self-defense was
     necessary). In Fowlin, the Court dismissed aggravated assault
     charges stemming from a gunshot injury to an innocent
     bystander where the accused, who had simply been sitting at a
     bar, justifiably fired his gun multiple times at three attackers
     who had ambushed him, thrown him to the floor, stayed on top
     of him to continue the attack, maced him to near-blindness, and
     pointed a gun in his face. “Fearing that he was about to be
     killed, Fowlin drew his own handgun and fired repeatedly in the
     direction of the attackers. Although he was nearly blinded by
     the pepper spray, he killed the assailant who had drawn the gun
     and wounded one of the others. He also wounded a bystander.”
     Fowlin, 710 A.2d at 1131.

           The facts of Fowlin are readily distinguishable from the
     case at bar. Henderson was not an unintentionally injured third-
     party bystander. Henderson testified. . .“[Appellant] shot
     Dom point-blank and then as I tried to get away, he shot
     me.” N.T., 10/9/14, at pp. 131-33[.]

           [Viewing the evidence in the light most favorable to the
     Commonwealth, as verdict winner, Appellant] shot the decedent
     in the forehead and then shot Henderson in the back of the right
     leg and left buttock. The ballistics evidence established that
     each of the guns present at the scene were semi-automatic,


                                   - 14 -
J-A05033-16


      meaning that each pull of the trigger fired only one round of
      ammunition, permitting the jury to distinguish between one shot
      and the next. The Medical Examiner testified that the single
      gunshot wound to the decedent’s head would have caused the
      decedent to immediately collapse if standing.             Henderson
      testified that the decedent fell into the car that the decedent was
      standing next to right after [Appellant] shot him. Given the
      immediately-evident effect of shooting the decedent in the
      forehead, it was apparent that [Appellant] did not have to
      defend himself from anything at that point—the decedent was
      face down on the ground and Henderson was unarmed, fleeing in
      the opposite direction.     Nevertheless, [Appellant] turned to
      Henderson and shot him in both the left buttock and the back of
      the right leg—injuries consistent with the shots having been fired
      as Henderson was running away from the shooter.

             Moreover, the evidence tended to show where [Appellant],
      Henderson, and the decedent were respectively standing at the
      time of the shooting. . .that [Appellant] intentionally shot
      Henderson. Henderson was not literally standing “in between”
      [Appellant] and the decedent as defense counsel repeatedly
      asserts. Henderson’s testimony established that [Appellant], the
      decedent, and he were essentially standing in a triangle—
      [Appellant] and the decedent were standing close to each other,
      face-to-face; and Henderson was facing Dicks Avenue,
      permitting him to have a clear view of both [Appellant] and the
      decedent. Based on Henderson’s position, [Appellant] would
      have had to shoot the decedent in the forehead and then re-
      position the firearm to his far right in order to shoot Henderson
      in the back of his right leg and buttock.

           Henderson was not in the line of fire of [Appellant’s] gun
      when he shot the decedent in the forehead. The decedent was
      on the ground, and [Appellant] intentionally shot Henderson as
      he was running away.

Trial Court’s Pa.R.A.P. 1925(a) Opinion, filed 8/7/15, at 11-13 (citation

omitted) (emphasis in original).

      We agree with the trial court’s analysis in this regard. Furthermore,

we note the fact the jury acquitted Appellant of the crimes of murder and



                                    - 15 -
J-A05033-16


conspiracy as to Jenkins does not require a finding that the evidence was

insufficient as to the aggravated assault of Henderson.        As our Supreme

Court has held:

      ‘An acquittal cannot be interpreted as a specific finding in
      relation to some of the evidence. As in other cases of this kind,
      the court looks upon this acquittal as no more than the jury's
      assumption of a power which they had no right to exercise, but
      to which they were disposed through lenity.’

Commonwealth v. Carter, 444 Pa. 405, 408, 282 A.2d 375, 376 (1971)

(quotation omitted).

      Additionally, even if we were to assume, arguendo, that the two

verdicts were logically inconsistent, such inconsistency alone could not be

grounds for relief.    “It has long been the rule in Pennsylvania and in the

federal courts that consistency in a verdict in a criminal case is not

necessary.”    Carter, 444 Pa. at 408, 282 A.2d at 376-77 (citations,

quotation marks, and quotations omitted).      Accordingly, we find Appellant is

not entitled to relief on his first or fourth contentions, which challenge the

sufficiency of the evidence.

      In his second contention, Appellant avers the trial court abused its

discretion in failing to tailor its self-defense charge to the jury to fit the

“Fowlinesque situation.”       Appellant’s Brief at 24.   Specifically, Appellant

contends the trial court’s charge “should have included an instruction

informing the jury that if it concluded that Mr. Jenkins was shot in self-

defense, then the shooter could not be held criminally liable for aggravated


                                      - 16 -
J-A05033-16


assault of Lamar Henderson, who was a bystander.” Id. at 27.               We find this

issue to be waived.

       It is well settled that, in order to preserve for appeal a challenge to a

jury charge, the appellant must have lodged a specific objection or exception

to the jury charge itself. Commonwealth v. Pressley, 584 Pa. 624, 631–

32, 887 A.2d 220, 225 (2005). In the case sub judice, Appellant failed to

make any objections or exceptions to the trial court's jury charge, and, in

fact, responded negatively when, at the conclusion of the instruction, the

trial court asked if counsel “need[s] to see me about anything?” N.T.

10/15/14, at 165.4       Accordingly, the issue is waived.        Commonwealth v.

Charleston,      16 A.3d 505,    527-28       (Pa.Super.   2011)   (“Generally,   a

defendant waives subsequent challenges to the propriety of the jury charge

on appeal if he responds in the negative when the court asks whether

additions or corrections to a jury charge are necessary.”).

       In his third contention, apparently recognizing the possibility this Court

would find his challenge to the jury instruction to be waived, Appellant



____________________________________________


4
   Appellant notes that he requested a general charge on self-defense and
that the “blame for the deficient instruction on self-defense should be placed
on the shoulders of the trial judge.” Appellant’s Brief at 26.       However,
under Pressley and its progeny, Appellant was obligated to object following
the jury charge and before the jury retired to deliberate in order to give the
trial court an opportunity to correct any mistakes, and his failure to do so
results in waiver of the issue on appeal. See Pressley, supra.



                                          - 17 -
J-A05033-16


alleges that trial counsel was ineffective in failing to object to the trial court’s

charge.

       Our Supreme Court announced in Commonwealth v. Grant, 572 Pa.
48, 813 A.2d 726 (2002), that allegations of ineffective assistance of counsel

will no longer be entertained on direct appeal. Rather, such claims are to be

pursued pursuant to the provisions of the Post–Conviction Relief Act

(“PCRA”), 42 Pa.C.S.A. §§ 9541-9546.               More recently, our Supreme Court

reaffirmed Grant and held the following:

              By way of summary, we hold that Grant's general rule of
       deferral to PCRA review remains the pertinent law on the
       appropriate timing for review of claims of ineffective assistance
       of counsel; we disapprove of expansions of the exception to that
       rule recognized in Bomar;[5] and we limit Bomar, a case
       litigated in the trial court before Grant was decided and at a
       time when new counsel entering a case upon post-verdict
       motions was required to raise ineffectiveness claims at the first
       opportunity, to its pre-Grant facts. We recognize two
       exceptions, however, both falling within the discretion of the trial
       judge. First, we appreciate that there may be extraordinary
       circumstances where a discrete claim (or claims) of trial counsel
       ineffectiveness is apparent from the record and meritorious to
       the extent that immediate consideration best serves the
       interests of justice; and we hold that trial courts retain their
       discretion to entertain such claims.

             Second, with respect to other cases and claims, including
       cases such as Bomar. . .where the defendant seeks to litigate
       multiple or prolix claims of counsel ineffectiveness, including
       non-record-based claims, on post-verdict motions and direct
       appeal, we repose discretion in the trial courts to entertain such
       claims, but only if (1) there is good cause shown, and (2) the
       unitary review so indulged is preceded by the defendant's
____________________________________________


5
    Commonwealth v. Bomar, 573 Pa. 426, 826 A.2d 831 (2003).



                                          - 18 -
J-A05033-16


       knowing and express waiver of his entitlement to seek PCRA
       review from his conviction and sentence, including an express
       recognition that the waiver subjects further collateral review to
       the time and serial petition restrictions of the PCRA. In other
       words, we adopt a paradigm whereby unitary review may be
       available in such cases only to the extent that it advances (and
       exhausts) PCRA review in time; unlike the so-called Bomar
       exception, unitary review would not be made available as an
       accelerated, extra round of collateral attack as of right. This
       exception follows from the suggestions of prior Court majorities
       respecting review of prolix claims, if accompanied by a waiver of
       PCRA review.

Commonwealth v. Holmes, 621 Pa. 595, 598-99, 79 A.3d 562, 563-64

(2013) (footnote added).

       Appellant recognizes these legal precepts and baldly suggests both of

the Holmes exceptions are applicable to the matter sub judice such that this

Court is permitted to review his ineffective assistance of counsel claim on

direct appeal. See Appellant’s Brief at 27-28.

       In its Pa.R.A.P. 1925(a) opinion, the trial court noted, in relevant part,

that “[n]either of the two exceptions to the general rule of deferring

ineffective assistance of counsel claims until PCRA review articulated in

Holmes is applicable here.”          Trial Court Pa.R.A.P. 1925(a) Opinion, filed

8/7/15, at 15 (citation and footnote omitted).      We agree with the trial court

and, accordingly, defer Appellant’s ineffective assistance of counsel claim to

collateral review.6

____________________________________________


6
  It bears mentioning that, in his post-sentence motion and court-ordered
Pa.R.A.P. 1925(b) statement, Appellant raised the instant ineffective
(Footnote Continued Next Page)


                                          - 19 -
J-A05033-16


      For all of the foregoing reason, we affirm.

      Affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/4/2016




                       _______________________
(Footnote Continued)

assistance of counsel claim; however, he made no assertion regarding the
Holmes exceptions. Moreover, aside from baldy suggesting he is entitled to
the Holmes exceptions, he has not developed the assertion on appeal. In
any event, we agree with the trial court that the exceptions are not
applicable in the case sub judice.



                                           - 20 -